Exhibit 24.1 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each of Park Sterling Corporation and the several undersigned Officers and Directors thereof whose signatures appear below, hereby makes, constitutes and appoints James C. Cherry and David L. Gaines, and each of them acting individually, its and his true and lawful attorneys with power to act without any other and with full power of substitution, to execute, deliver and file in its and his name and on its and his behalf, and in each of the undersigned Officer’s and Director’s capacity or capacities as shown below, (a)one or more Registration Statements of Park Sterling Corporation on Form S-8 relating to the issuance of Common Stock of Park Sterling Corporation pursuant to the Park Sterling Bank 1999 Stock Option Plan, Park Sterling Corporation 2003 Stock Option Plan and Park Sterling Corporation 2008 Equity Incentive Plan, as each may be subsequently amended, and any and all documents in support thereof or supplemental thereto and any and all amendments, including any and all post-effective amendments, to the foregoing (hereinafter called the “Registration Statements”), and (b)such registration statements, petitions, applications, consents to service of process or other instruments, any and all documents in support thereof or supplemental thereto, and any and all amendments or supplements to the foregoing, as may be necessary or advisable to qualify or register the securities covered by said Registration Statements under such securities laws, regulations or requirements as may be applicable; and each of Park Sterling Corporation and said Officers and Directors hereby grants to said attorneys, and to each of them, full power and authority to do and perform each and every act and thing whatsoever as said attorneys or attorney may deem necessary or advisable to carry out fully the intent of this power of attorney to the same extent and with the same effect as Park Sterling Corporation might or could do, and as each of said Officers and Directors might or could do personally in his capacity or capacities as aforesaid, and each of Park Sterling Corporation and said Officers and Directors hereby ratifies and confirms all acts and things which said attorneys or attorney might do or cause to be done by virtue of this power of attorney and its and his signature as the same may be signed by said attorneys or attorney, or any of them, to any or all of the following (and/or any and all amendments and supplements to any or all thereof): such Registration Statements under the Securities Act of 1933, as amended, and all such registration statements, petitions, applications, consents to service of process and other instruments, and any and all documents in support thereof or supplemental thereto, under such securities laws, regulations and requirements as may be applicable. IN WITNESS WHEREOF, Park Sterling Corporation has caused this power of attorney to be signed on its behalf, and each of the undersigned Officers and Directors in the capacity or capacities noted has hereunto set his hand as of the date indicated below. PARK STERLING CORPORATION /s/ James C. Cherry James C. Cherry Chief Executive Officer Dated: November 15, 2012 [Signatures continued on following page] Signature Title Date /s/ James C. Cherry Chief Executive Officer and Director (Principal November 15, 2012 James C. Cherry Executive Officer) /s/ David L. Gaines Chief Financial Officer (Principal Financial Officer) November 15, 2012 David L. Gaines /s/ Susan D. Sabo Chief Accounting Officer (Principal Accounting November 15, 2012 Susan D. Sabo Officer) /s/ Leslie M. Baker, Jr. Chairman of the Board November 15, 2012 Leslie M. Baker, Jr. Director Walter C. Ayers /s/ Larry W. Carroll Director November 15, 2012 Larry W. Carroll Director Jean E. Davis /s/ Patricia C. Hartung Director November 15, 2012 Patricia C. Hartung /s/ Thomas B. Henson Director November 15, 2012 Thomas B. Henson Director Jeffrey S. Kane /s/ Kim S. Price Director November 15, 2012 Kim S. Price /s/ Ben R.Rudisill Director November 15, 2012 Ben R. Rudisill
